Appeal from a judgment of the County Court of Ulster County (McGinty, J.), rendered April 23, 2013, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to criminal possession of a weapon in the second degree and waived his right to appeal. Defendant thereafter was sentenced as a second felony offender to the agreed-upon prison term of seven years followed by five years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Jennings, 117 AD3d 1281 [2014]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
We note, however, that although defendant was properly sentenced as a second violent felony offender, the uniform sentence and commitment form incorrectly contains a notation indicating that he was sentenced as a second felony offender. “While this error does not require that an otherwise legal sentence be vacated, the uniform sentence and commitment form must be amended accordingly” (People v Washington, 117 AD3d 1279, 1280 [2014] [citations omitted]).
*1492Peters, EJ., Stein, Garry, Egan Jr. and Lynch, JJ., concur.
Ordered that the judgment is affirmed, application to be relieved of assignment granted, and matter remitted for entry of an amended uniform sentence and commitment form.